DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As stated in the previous action, the drawings filed on 11/06/14 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Trevor Grove on 01/19/22 and 02/04/22.
The application has been amended as follows: 
In claim 1, line 17, replace “amount of pumping volume” with --threshold amount of pumping volume--
In claim 1, line 19, replace “that a reservoir fluid breakthrough has occurred based at” with --that an initial point of reservoir fluid breakthrough has occurred based at--
In claim 21, line 17, replace “amount of pumping volume” with --threshold amount of pumping volume--
In claim 21, line 19, replace “that a reservoir fluid breakthrough has occurred based at least in part” with --that an initial point of reservoir fluid breakthrough has occurred based at least in part-- 

Allowable Subject Matter
Claims 1, 3, 5-12, 15, and 21-22 are allowed.
With respect to independent claim 1, the below limitations, when viewed as a combined whole, were not found, taught, or disclosed by the prior art. Independent claim 21 discloses similar limitations. All other claims depend on independent claims 1 and 21.
wherein the first characteristic of the formation fluid extracted from the formation or the second characteristic of the formation fluid extracted from the formation comprises a fluid density, an optical density, or a fluid conductivity
determining, based at least in part on the monitoring, that a non-linear trend is exhibited by the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic of the formation fluid extracted from the formation over at least a first threshold amount of time or a first threshold amount of pumping volume
determining, based at least in part on the monitoring, that a linear trend is exhibited by the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic 
determining that an initial point of reservoir fluid breakthrough has occurred based at least in part on an identified transition from the non-linear trend of the relationship to the linear trend of the relationship, wherein the reservoir fluid breakthrough is indicative of virgin reservoir fluid entering a sampling tool comprising a focused sampling tool comprising a sample flowline and a guard flowline
In the applicant’s arguments of 09/13/21, the applicant argues, “while Zazovsky acknowledges breakthrough, the cited portions of Zazovsky (e.g., FIG. 17) merely depicts a single fluid property measured over time in different flow lines of a downhole tool. Moreover, the single fluid property of Zazovasky does not transition from a non-linear portion to a linear portion where breakthrough is disclosed … the Applicant notes that the relationship of the present claims is between first and second characteristics of a formation fluid extracted from a formation. However, FIG. 17 of Zazovasky merely depicts a graph of a single fluid property measured over time in different flow lines of a downhole tool. As such, regardless of any linear or non-linear trends that may be construed of Zazovasky, Zazovasky fails to teach or fairly suggest the recited relationship and, therefore, cannot teach or fairly suggest an identified transition from a non-linear trend of the relationship to a linear trend of the relationship. Consequently, as there is no identified transition from a non-linear trend of the relationship to the linear trend of the relationship, the cited references, alone or in hypothetical combination, 
The examiner partially agrees with the applicant’s arguments.
The examiner does not agree that figure 17 of Zazovsky merely depicts a single fluid property. Paragraph 0164 of Zazovsky states, “FIG. 17 shows a graph of the relationship between the measured fluid property in an evaluation flowline (352) and a merged flowline (356). Both flowlines begin at the level Pmf indication a high contamination level before breakthrough. At time t0 and volume V0, breakthrough occurs at point A and contamination levels begin to drop as the fluid property increases.” Based on how the claims are currently drafted, volume could be construed to be the second fluid property. The graph shows both an X axis and a Y axis, and the parameters of each axis could be broadly construed to serve as a fluid property. Please note the broadness of claim 1, which states, “wherein the first characteristic of the formation fluid extracted from the formation or the second characteristic of the formation fluid extracted from the formation comprises a fluid density, an optical density, or a fluid conductivity …” Please note that the claim does not state that both the first characteristic and the second characteristic comprise a fluid density, an optical density, or a fluid conductivity. Only one of the two characteristics needs to comprise one of the three variables.
The examiner also does not agree that Zazovsky fails to teach an identified transition from a non-linear trend of the relationship to a linear trend of the relationship. 

    PNG
    media_image1.png
    475
    596
    media_image1.png
    Greyscale

Please note examiner’s annotated Figure 17 of Zazovsky above. The circled portion clearly shows a transition from a non-linear portion to a linear portion.
However, the examiner does agree with the applicant that Zazovsky does not teach transition from a non-linear portion to a linear portion “where breakthrough is disclosed.”
As stated above, paragraph 0164 of Zazovsky teaches breakthrough at time t0 and volume v0, whereas the transition from non-linear to linear occurs at time t6 and volume v6. The portion after time t6 and volume v6 approaches the line PVF, which is a point of zero contamination level. Claim 1 clearly states, “determining that an initial point of reservoir fluid breakthrough has occurred based at least in part on an identified transition from the non-linear trend of the relationship to the linear trend of the relationship, wherein the reservoir fluid breakthrough is indicative of virgin reservoir fluid entering a sampling tool …” The initial point where virgin reservoir fluid enters the 
For this reason, the claims are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zazovsky (WO 2009064691 A1) discloses a formation evaluation method.
Zuo et al (US PgPub 20150308264) discloses downhole real-time filtrate contamination monitoring.
Wang et al (US PgPub 20160090836) discloses flow regime identification with filtrate contamination monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/17/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865